Citation Nr: 1328507	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of left knee surgery with degenerative joint 
disease (DJD).  

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of right knee surgery with DJD.  

3.  Entitlement to a rating in excess of 10 percent for left 
plantar fasciitis (heel spur), to include a plantar wart and 
callus of the left 5th metatarsal joint.  

4.  Entitlement to a rating in excess of 10 percent for a 
right foot heel spur and plantar fasciitis.  

5.  Entitlement to an effective date prior to March 8, 2011 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).  

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), caused by service-
connected disabilities.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
September 1974.  He also had service in the Army National 
Guard from October 1979 to March 2004, including a period of 
active duty from February 2003 to March 2004.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2010, at which time, it was 
remanded to the VA Appeals Management Center (AMC) for 
further development.  The Board directed the AMC to obtain 
all outstanding records of evaluation and/or treatment of 
the Veteran from the VA health care system.  The Board also 
directed the AMC to examine the Veteran's service-connected 
disorders of his knees and feet to determine the extent of 
impairment attributable to those disorders.  

Following the requested development, the AMC confirmed and 
continued the 10 percent ratings for the Veteran's service-
connected residuals of left knee surgery with DJD; residuals 
of right knee surgery with DJD; left plantar fasciitis (heel 
spur), to include a plantar wart and callus of the left 5th 
metatarsal joint; and right foot heel spur and plantar 
fasciitis.  The AMC also confirmed and continued the denial 
of entitlement to a TDIU.  Thereafter, the case was returned 
to the Board for further appellate action.

In April 2010, during the course of the appeal, the Veteran 
had a hearing at the RO before the Acting Veterans Law Judge 
whose signature appears at the end of this decision.  

A review of the Virtual VA paperless claims processing 
system showed that there were VA medical records for the 
period from March 2004 to October 2012.  However, upon 
examination of these records, they were six pages of notices 
showing negative responses for records requests.  There are 
no additional documents pertinent to the present appeal 
associated with the Virtual VA paperless claims processing 
system.  

After reviewing the record, the Board finds that additional 
development of the record is warranted with respect to the 
issue of entitlement to a TDIU.  The Board also finds that 
there is a potential issue of entitlement to an effective 
date prior March 8, 2011 for a grant of service connection 
for posttraumatic stress disorder (PTSD).  That issue and 
potential issue are addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of left knee 
surgery with DJD are manifested primarily by pain to 
palpation, flexion to at least 60 degrees, and extension to 
0 degrees.  

2.  The Veteran's service-connected residuals of right knee 
surgery with DJD are manifested primarily by pain to 
palpation, flexion to at least 90 degrees, and extension to 
0 degrees.  

3.  The Veteran's service-connected left plantar fasciitis 
(heel spur), to include a plantar wart and callus of the 
left 5th metatarsal joint is manifested primarily by pain to 
palpation and a normal range of motion of the feet and 
ankles.  

4.  The Veteran's right foot heel spur and plantar fasciitis 
is manifested primarily by pain to palpation and a normal 
range of motion of the feet and ankles.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent have 
not been met for the residuals of left knee surgery with 
DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).  

2.  The criteria for a rating in excess of 10 percent have 
not been met for the residuals of right knee surgery with 
DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).  

3.  The criteria for a rating in excess of 10 percent have 
not been met for left plantar fasciitis (heel spur), to 
include a plantar wart and callus of the left 5th metatarsal 
joint.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2012).  

4.  The criteria for a rating in excess of 10 percent have 
not been met for a right foot heel spur and plantar 
fasciitis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to a rating in excess of 10 percent 
for each of the following service-connected disorders:  the 
residuals of left knee surgery with DJD; the residuals of 
right knee surgery with DJD; left plantar fasciitis (heel 
spur), to include a plantar wart and callus of the left 5th 
metatarsal joint; a right foot heel spur and plantar 
fasciitis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In July 2005, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of 
that application, VA notified the Veteran of the information 
and evidence necessary to substantiate and complete his 
claims, including the evidence to be provided by him and 
notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran that in order to establish an increased 
rating for a service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected his employment and daily 
life.  38 U.S.C.A. § 5103(a).  In March 2012, the Veteran's 
representative acknowledged the schedular criteria 
applicable to rating the Veteran's service-connected knee 
and foot disorders.  

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  VA obtained or ensured 
the presence of the Veteran's service treatment and 
personnel records; records reflecting his VA treatment from 
December 2004 through November 2011; records reflecting his 
treatment by or through Montgomery Family Medicine from July 
2003 through October 2006; the report of a July 2004 
examination by J. O. C., M.D.; statements, dated in July and 
August 2004, from the Veteran's former employer; and the 
Veteran's records from the Social Security Administration.  

In December 2004, August 2005, January 2006, and February 
2011, VA examined the Veteran to determine the extent of 
impairment due to his service-connected knee and foot 
disorders.  The VA examination reports show during the two 
most recent examinations, the examiner reviewed the 
Veteran's medical history.  With respect to all 
examinations, the examiners interviewed and examined the 
Veteran, documented the manifestations of his service-
connected knee and foot disorders; and rendered diagnoses 
and opinions consistent with the remainder of the evidence 
of record.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

Finally, a transcript of the Veteran's April 2010 hearing 
has been associated with the claims folder.  The transcript 
shows the presiding Acting Veterans Law Judge identified the 
material issues, afforded the Veteran representative an 
opportunity to question the Veteran, determined where the 
Veteran had received treatment for his service-connected 
disorders, and asked clarifying questions as to his 
manifestations and the types of treatment for those 
disorders.  At the end of the hearing, pursuant to questions 
from the Acting Veterans Law Judge, the Veteran stated that 
he did not have anything to add.  He also stated that he 
felt that he had had a fair hearing.  As such, the conduct 
of the hearing was performed in accordance with the 
provisions of 38 C.F.R. § 3.103(c)(2).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, 
there is no prejudice to the Veteran's claim as a result of 
the conduct of that hearing.  See Bryant, 23 Vet. App. at 
498 (citing 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 
129 S. Ct. 1696, 1704 (2009)).

In its October 2010 remand, the Board directed the AMC to 
obtain all outstanding records of evaluation and/or 
treatment of the Veteran from the VA health care system.  
The Board also directed the AMC to examine the Veteran's 
service-connected disorders of his knees and feet to 
determine the extent of impairment attributable to those 
disorders.  These actions were accomplished; there was 
substantial compliance with the remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal 
with respect to his knee and foot disorders.  He has not 
identified any outstanding evidence which could support any 
of those claims; and there is no evidence of any VA error in 
notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Merits of the Appeal

The Veteran contends that the ratings for his service-
connected knee and foot disorders do not adequately reflect 
the level of impairment caused by those disorders.  He 
states that his feet and knees are very tender and that he 
must wear orthotics in each of his shoes and a hinged brace 
on each knee.  He also states that he requires a cane and 
wheelchair to help him get around.  Indeed, he notes that 
his feet and knees are so disabling that he retired from 
service on disability and that he now receives Social 
Security disability benefits.  Therefore, he maintains that 
increased ratings are warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of VA's Schedule For 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Generally, 
the relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
September 2003) until VA makes a final decision on the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2012).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
Although pain may cause a functional loss, pain itself does 
not constitute functional loss.  Rather, pain must affect 
some aspect of the normal working movements of the body such 
as excursion, strength, speed, coordination, and endurance, 
in order to constitute functional loss.  Mitchell v. 
Shinseki, 25 Vet. App. 32, 38-43 (2011). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Knees 

Arthritis established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic 
Code 5003, if the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a.  There is-ray evidence 
that the Veteran has DJD of the knees.  A 20 percent rating 
is warranted under DC 5003 where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.  For the purposes of rating disabilities 
from arthritis, the following are considered major joints:  
shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f).  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  Normal 
flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.  Normal 
extension is 0 degrees.  Id.  

A review of the evidence, such as the VA treatment records 
and examination reports and the report of his September 2004 
examination by J. O. C., M.D., discloses that the Veteran 
complains of chronic, severe bilateral knee pain for which 
VA has prescribed bilateral knee braces, a four-prong cane, 
and a TENS unit.  He also uses a wheelchair to get around, 
though the evidence does not show that it was prescribed for 
him by a health care provider.  The evidence tends to 
corroborate his complaints of pain to the extent that he has 
tenderness to palpation and crepitus in each knee.  He also 
experiences limitation of knee motion.  However, he is able 
to flex his left knee to at least 60 degrees and his right 
knee to at least 90 degrees (September 2004 examination 
report from J. O. C., M.D.).  Subsequent reports, such as 
the VA examination reports dated in January 2006 and 
February 2011, show a greater range of motion with left knee 
flexion to at least 125 degrees and right knee flexion to at 
least 130 degrees.  In any event, such limitation of flexion 
is non-compensable under the applicable Diagnostic Code, 
5260.  In addition, the evidence consistently shows that the 
Veteran is able to fully extend each knee.  As such, that 
motion is also noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Testing does not result in additional 
limitation of motion.  

Separate ratings are available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 
5261. VAOPGCPREC 9-2004 (2004).  As discussed above, the 
Veteran's limitation of flexion is non-compensable and his 
extension is normal.  38 C.F.R. § 4.71a.  Because his 
limitation of flexion does not meet the criteria for a 
noncompensable evaluation and his extension is normal, 
separate evaluations under Diagnostic Codes 5260 and 5261 
are not warranted. VAOPGCPREC 9-98 (1998); VAOPGCPREC 9-2004 
(2004). 

Other than tenderness to palpation and limitation of 
flexion, the evidence is generally negative for objective 
manifestations of knee disability.  

With regard to instability, VA's General Counsel has held 
that a claimant who has arthritis as shown by x-ray and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  Under Diagnostic Code 5257, a 10 
percent evaluation is warranted when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted when there is moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  
Diagnostic Code 5257 is based upon instability and 
subluxation, not limitation of motion, as a result, the 
criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

Despite the fact that the Veteran wears braces on each knee, 
objective testing shows that his knees are stable.  At his 
January 2006 VA examination, it was noted that his gait was 
"unusual" and that he "has exaggerated limping when he walks 
and leans forward."  At his February 2011 VA examination, it 
was noted that the Veteran "deliberately limp[ed] on his 
left leg."  The examiner found that his "...sense is that he 
has normal gait."  The examiner could not perform stability 
testing because of the Veteran's "complaints of pain."  The 
Veteran is competent to report observable symptoms, such as 
his knee feeling unstable.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, because the examiner found that the 
Veteran was limping on purpose, the Board finds that his 
credibility with regard to the issue of knee stability is 
damaged.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  
His assertions regarding instability are not probative 
evidence in support of his claim.  The criteria for a 
separate evaluation under Diagnostic Code 5257 for 
instability are not met because the evidence of record does 
not show that either of the Veteran's knees are unstable.  

Moreover, there is no evidence of deformity, edema, heat, 
redness, or neurologic deficits.  Indeed, the reflexes and 
sensation in his lower extremities are normal, and there is 
no objective evidence of weakness, such as atrophy of disuse 
of either lower extremity.  

The Veteran did retire from the National Guard in 2004 due 
to disability associated, in part, with left knee pain.  At 
that time, his civilian supervisors were reportedly happy 
with his work.  By law, however, when he left the National 
Guard, he could no longer be retained in his civil service 
position as a National Guard Technician.  Although he states 
that since that time, he has been unable to do anything 
because of his knees, the objective manifestations and 
competent medical opinions suggest otherwise.  Following his 
examination of the Veteran in September 2004, J. O. C., 
M.D., opined that the Veteran could stand for 4 to 6 hours 
during an 8 hour workday, so long as he took frequent 
breaks.  Dr. C. also opined that the Veteran could sit for 6 
hours during an 8 hour workday, so long as he took routine 
breaks.  Moreover, during a September 2005 VA Psychosocial 
Assessment, the Veteran was asked what he liked to do for 
fun and recreation.  He responded that he liked to hunt and 
that he did it a lot.  Such a response is inconsistent with 
someone who reports difficulty walking and tends to impugn 
the Veteran's credibility.  In this regard, a February 2011 
report from the Veteran's VA primary care physician and the 
report of the Veteran's February 2011 VA examination 
strongly suggest that the Veteran's subjective 
manifestations exceed the objective findings.  They note 
that the Veteran's pain level is not consistent with his 
appearance and vitals.  In addition, the VA examiner opines 
that the Veteran's current functional limitations are his 
choice and are not supported by objective medical evidence.  

As for other potentially applicable Diagnostic Codes, the 
Veteran's knee has never been ankylosed, there was no 
malunion or nonunion of the tibia and fibula, there were no 
symptoms from the removal or dislocation of semilunar 
cartilage, and no genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262 (2010); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of 
these Diagnostic Codes is unwarranted.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of Diagnostic Code should be 
upheld if supported by explanation and evidence).

While the Veteran's knee pain is compensated by the 10 
percent rating in each knee, the preponderance of the 
competent evidence of record is against a finding that it 
meets or more nearly approximates the schedular criteria for 
a higher evaluation in either knee, even when considering 
functional limitations due to pain and other factors 
identified in 38 C.F.R. §§ 4.40 and 4.45.  Therefore, 
increased ratings are not warranted, and to that extent, the 
appeal is denied.  

The Feet

There is no Diagnostic Code specifically applicable to 
rating plantar fasciitis.  The RO has rated that disorder by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired 
flatfoot.  38 C.F.R. § 4.20.  Under that diagnostic code, 10 
percent rating is warranted for moderate impairment, 
manifested by the weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 20 percent rating is warranted for severe unilateral 
impairment, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

A 30 percent rating is warranted for severe bilateral 
impairment, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

Upon review of the evidence, the overall disability picture 
shows that separate 10 percent ratings, but no higher, are 
warranted for the Veteran's right and left foot.  38 C.F.R. 
§ 4.7.  The Veteran's treatment records and the reports of 
his VA examinations, show that his plantar fasciitis is 
manifested, primarily by tenderness to palpation of each 
foot and an inability to walk on his toes and heels.  
However, he does not demonstrate deformity or malalignment 
in either foot, and there is no evidence of associated heat, 
edema, redness, or neurologic deficits.  His sensation and 
reflexes are generally within normal limits, and the 
preponderance of the evidence is against a findings of 
weakness in either foot, impaired muscles tone, or atrophy 
of disuse.  

During his December 2004 VA examination, there was 
limitation of foot motion.  Plantar flexion was accomplished 
to 40 degrees, bilaterally, while dorsiflexion was 
accomplished to 10 degrees on the right and 0 degrees on the 
left.  38 C.F.R. § 4.71, Plate II (2012) (The standard range 
of ankle motion consists of 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.)  Despite the restricted 
limitation of motion, the examiner found that the Veteran's 
plantar fasciitis was productive of no more than moderate 
impairment unilaterally or bilaterally.  Repetitive testing 
was negative for weakness, fatigue, a lack of endurance, or 
any additional limitation of foot motion.  Moreover, there 
was no edema, instability, callous formation, or skin 
breakdown in either foot.  Such findings were, essentially, 
confirmed during the Veteran's August 2005 and January 2006 
VA examinations.  

During his February 2011 VA examination, the Veteran did 
have a callous on the sole of his right foot, and the 
evidence shows that he has been prescribed orthotic inserts 
for his shoes and a cane for ambulation.  However, the 
competent objective evidence of record shows that the 
plantar fasciitis is productive of no more than moderate 
impairment.  

The Veteran states that he is unable to put weight on his 
feet and that his plantar fasciitis impairs his ability, to 
walk or climb and that he can no longer perform his job as a 
sheet metal mechanic on helicopters.  Although he left the 
National Guard, in part, due to right plantar fasciitis, it 
must be emphasized that in September 2004, could 
stand/walk/sit for 4 to 6 hours during an 8 hour workday, so 
long as he took recommended breaks.  His frequent 
participation in hunting tended to support that finding, as 
did the opinions in February 2011 by his primary care 
physician and VA examiner that Veteran's subjective 
manifestations exceeded the objective findings.  

While the Veteran's foot pain is compensated by the 10 
percent rating in each foot, the preponderance of the 
competent evidence of record is against a finding that it 
meets or more nearly approximates the schedular criteria for 
a higher evaluation either unilaterally or bilaterally.  
Therefore, increased ratings are not warranted, and to that 
extent, the appeal is also denied.  

Extraschedular Consideration

The Board has considered whether referral for an 
extraschedular rating is appropriate under the provisions of 
38 C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).

While the Veteran's representative has raised the matter of 
entitlement to an extraschedular rating, the Board notes 
that the criteria for rating the Veteran's service-connected 
knee and foot disorders contemplate his symptoms of 
tenderness to palpation, limitation of motion, and calluses.  
It also contemplates the possibility of swelling, deformity, 
and spasms.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260. 5261, 5276. 5284.  Therefore, the 
Veteran does not have symptoms associated with his service-
connected knee and foot disorders that have been left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  Thun, 22 Vet. App. at 115.  

In short, the preponderance of the evidence is therefore 
against a finding that the Veteran's knee and foot disorders 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1) .


ORDER

Entitlement to a rating in excess of 10 percent is denied 
for the residuals of left knee surgery with DJD.  

Entitlement to a rating in excess of 10 percent is denied 
for the residuals of right knee surgery with DJD.  

Entitlement to a rating in excess of 10 percent is denied 
for left plantar fasciitis (heel spur), to include a plantar 
wart and callus of the left 5th metatarsal joint.  

Entitlement to a rating in excess of 10 percent is denied 
for a right foot heel spur and plantar fasciitis.  


REMAND

The Veteran seeks entitlement to a TDIU.  Since the Veteran 
was last examined by VA, service connection has been granted 
for PTSD and a 30 percent disability rating has been 
assigned, effective March 8, 2011.  Although the Veteran 
underwent a VA psychiatric examination in March 2011, that 
examination did not squarely address the question of the 
Veteran's employability.  Moreover, the Veteran has not had 
a comprehensive examination to determine the combined effect 
of his service-connected disabilities on his ability to 
secure and maintain substantially gainful employment.  

The Veteran also seeks entitlement to an earlier effective 
date for service connection for PTSD.  

In a November 2011 rating action, the RO granted the 
Veteran's claim for service connection for PTSD and assigned 
a 30 percent rating, effective March 8, 2011.  In June 2012, 
the Veteran filed a Notice of Disagreement with that 
effective date.  Since that NOD was submitted in a timely 
manner, the Board is required to remand the effective date 
issue to the RO for the issuance of a Statement of the Case 
(SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

1.  Issue an SOC concerning the claim of 
entitlement to a effective dated prior 
to March 8, 2011, for an increased 
rating for the Veteran's service-
connected PTSD.  If, and only if, the 
Veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2012). 

2.  Schedule the Veteran for a 
comprehensive examination to determine 
the impact of all of his service-
connected disorders on his ability to 
secure and maintain substantially 
gainful employment.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

Following the examination, the examiner 
must render an opinion as to whether the 
Veteran's service-connected 
disabilities, collectively, would 
preclude him from securing and 
maintaining substantially gainful 
employment consistent with his education 
and work experience.  

In performing the examination, the 
following should be taken into 
consideration: 

a) Substantially gainful 
employment is that which is 
ordinarily followed by the 
nondisabled to earn a 
livelihood, with earnings 
common to the particular 
occupation in the community 
where the employee resides.  
The ability to work 
sporadically or to obtain 
marginal employment is not 
substantially gainful 
employment.  

b) Any consideration as to 
whether the Veteran is 
unemployable is a subjective 
one, that is, one that is based 
upon the Veteran's actual level 
of industrial impairment, not 
merely the level of industrial 
impairment experienced by the 
average person.  

c) Advancing age and 
nonservice-connected disability 
may not be considered in the 
determination of whether a 
veteran is entitled to TDIU.  

d) The sole fact that a veteran 
is unemployed or has difficulty 
obtaining employment is not 
enough.  The question is 
whether the veteran is capable 
of performing the physical and 
mental acts required by 
employment, not whether the 
veteran can find employment.  

The examiner must provide a complete 
explanation for his or her opinion(s), 
based on his or her clinical experience, 
medical expertise, and established 
medical principles.

3.  The Veteran is advised that it is 
his responsibility to report for all 
scheduled VA examinations and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for a scheduled VA examination, 
without good cause, may include denial 
of the claim.  38 C.F.R. § 3.655 (2012). 

In the event that the Veteran does not 
report for a scheduled VA examination, a 
copy of the notice informing him of the 
date, time, and location of the 
examination must be associated with the 
claims folder.  If the notice was 
returned as undeliverable by the Post 
Office, that fact must be noted in 
writing and associated with the claims 
folder.  

4.  After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective 
action.  

5. Readjudicate the issue of entitlement 
to a TDIU. 
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the AMC.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


